DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Prosecution has been reopened in view of CN 106350114, which was submitted on the IDS 16 June 2022.  The new rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 106350114, hereinafter referring to ip.com translation).
Regarding claim 1, Li teaches providing a hydrocarbon feed stream comprising diesel to a separation column to provide a light diesel and a heavy diesel stream (see page 5, step 2 fractional distillation step).  Li teaches hydrocracking the heavy diesel in the presence of hydrogen with a first hydrocracking catalyst at a pressure of greater than 10 MPa (1450 psi) (see page 5), which overlaps with the claimed range.  Li teaches sending light diesel to hydrocracking in a second reactor operated at pressures below 7 MPa (1015 psi) (page 5), which overlaps with the claimed range.  Li teaches fractionation of the products (page 6).  
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 106350114, hereinafter referring to ip.com translation) as applied to claim 1 above, and further in view of Krishnamurthy (US 2014/0275672).
Regarding claim 2, Li teaches the limitations of claim 1, as discussed above.
Li does not explicitly disclose VGO fed to the first hydrocracking reactor.
However, Krishnamurthy teaches that VGO and diesel are both well known hydrocracking feedstocks [0088].  
Therefore, it would have been obvious to the person having ordinary skill in the art to have used a mixture of VGO with diesel, since both are known for the same purpose of hydrocracking to produce more valuable products.  Please see MPEP 2144.06, I: Combining Equivalents Known for the Same Purpose.
Regarding claim 10, Li teaches the limitations of claim 1 as discussed above.
Li does not explicitly disclose maximizing production using sensors, signals, and transmission of data.
However, Krishnamurthy teaches using sensor and transmission of signals in order to control hydrocracking in order to optimize production conditions [0065], [0094].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the control system of Krishnamurthy, for the benefit of optimizing the production of desired hydrocracking products.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 106350114, hereinafter referring to ip.com translation) as applied to claim 1 above, and further in view of Kalnes (US 7,470,358) and Wieber (US 8,158,069).
Regarding claims 3- 8, Li teaches the limitations of claim 1, as discussed above.  Li does not explicitly disclose the claimed separation steps.
However, Kalnes teaches a similar method for hydroprocessing hydrocarbon feeds in two stages.  Kalnes teaches feeding the first hydrocracked effluent 5 to a hot separator 6 to produce a vaporous stream 8 and a liquid stream 7.  Kalnes sends the vaporous stream to a cold separator 13 to produce first vapor 15 and liquid 25 sent to fractionation 26 (column 5, lines 30-column 6, line 41, see figure).  Kalnes passes second hydroprocessed effluent 31 to separator 36 to produce vapor (hydrogen 39) which is recycled to the first hydrocracker 4 and liquid 38 sent to fractionation 26 with liquid obtained from the first hydrocracker (column 5, line 30-column 6, line 41, see figure).
Further, Wieber teaches a similar fractionation train where liquid from the hot separator 100 is sent to fractionation column 110 (see figure).  Wieber further teaches that conventional fractionation includes stripping prior to fractionation tower (column 9, lines 30-65). 
Therefore, it would have been obvious to the person having ordinary skill in the art to have implemented the conventional separation steps as disclosed by Wieber and Kalnes, in the process of Li, for the benefit of obtaining the desired product fractions, as well as recycle hydrogen to save costs. 
Regarding claim 9, Examiner considers splitting common fractionator into two separate fractionators to be an obvious modification.  It is not seen where duplicating process equipment would result in any difference in product or result.  The person having ordinary skill in the art may make such a selection based off of retrofitting an existing plant or other similar plant design considerations.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 106350114, hereinafter referring to ip.com translation) in view of Kalnes (US 7,470,358) and Wieber (US 8,158,069) as applied to claims 1 and 3-9 above, and further in view of Helfrey (US 3,132,090).
Regarding claims 11-20, the previous combination teaches the limitations of claims 1 and 3-9 above.
The previous combination does not disclose recycle of light or heavy diesel.
Further, Helfrey teaches a similar process for hydrocracking to produce fuel products.  Helfrey teaches that recovered diesel products may be recycled to hydrocracking for further conversion (column 7, lines 20-60). 
Therefore, it would have been obvious to the person having ordinary skill in the art to have recycled diesel range products as disclosed by Helfrey, for the benefit of achieving further conversion.  Examiner additionally notes that since the first hydrocracker of the previous combination is for heavy diesel hydrocracking, and the second for light diesel hydrocracking, it would have been obvious to the person having ordinary skill in the art to have recycled heavy diesel to the first hydrocracker, and light diesel to the second hydrocracker.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reynolds (US 5,082,551) – teaches hydrocracking, followed by multiple separation and fractionation steps, as well as hydrogen recycle (see figure).
Vauk (US 5,403,469) – teaches two hydroprocessing steps with common separator, fractionator, and hydrogen recycle (see figure).
Kozlowski (US 3,092,567) – teaches recycling diesel to hydrocracking steps for further conversion (column 2, lines 1-20).
Kozlowski (US 3,172,839) -teaches hydroconversion, followed by fractionation, hydrogen recycle, and bottoms recycle (see figure).
Stewart (US 2014/0262963) – teaches hydrocracking feeds boiling above 288°C [0034] and fractionating the products to obtain heavy naphtha and diesel [0065].  Stewart does not disclose diesel feedstock, or the claimed fractionation of diesel, or two stages of hydrocracking having separate pressures.
Zimmerman (US 2013/0259765) – teaches hydrocracking diesel as a co feed with VGO [0034].  Zimmerman does not disclose separating the feed into a light and heavy diesel, or two hydrocracking stages having different pressures.
Liu (US 2017/0128919) – teaches hydrocracking diesel, but does not disclose any specific conditions or process flow.
Schlinger (US 3,224,958) teaches fractionation of hydrocarbon feedstock using a cut point of 300-650°F to produce light and heavy fractions (column 1, lines 145), and sending the light and heavy fractions to separate hydroconversion steps.  Schlinger teaches light feed hydroconverted at 1,000-10,000 psig and heavy feed is hydroconverted at 500-20,000 psig (column 1, lines 45-71).  Schlinger fractionates the product to obtain gas and heavy oil (column 4, lines 35-54).  Schlinger does not disclose fractionation to obtain heavy naphtha.  Examiner additionally notes that Applicant’s instant specification requires a specific boiling range to define “heavy naphtha” [0025].
Eizenga (US 10,550,338) – teaches hydrocracking diesel feed and performing fractionation to obtain heavy naphtha.  Eizenga does not disclose fractionating the diesel into a light diesel and heavy diesel, or using two separate hydrocracking stages.
Kalnes (US 2005/0218039) teaches fractionating diesel/VGO streams, and two stages of hydrodesulfurization to obtain diesel products.  Kalnes teaches hydrodesulfurization, not hydrocracking.  Kalnes does not disclose fractionation to obtain heavy naphtha product.
Scott (US 3,157,589) teaches splitting naphtha into a heavy fraction and a light fraction, and performing separate hydrogenations (see figure).  Scott does not disclose diesel feedstock.
Dahlberg (US 2006/0131212) – teaches hydroconversion with a separation train comprising hot separators, cold separators, stripping columns, and fractionation column.  Dahlberg does not disclose fractionating a diesel feed into a light diesel and heavy diesel, and treating each stream in a separate hydrocracking reactor.
Ciapetta (US 2,945,800) – teaches hydroconversion of cycle oil and fractionation of hydroconversion products to obtain heavy naphtha (see figure).  Ciapetta does not disclose diesel feedstock, or fractionation of diesel into light and heavy diesel, with separate hydrocracking zones.
Mason (US 3,166,489) -teaches multi stage hydrocracking (see figure).  Mason does not disclose diesel feedstocks.
Greene (US 2014/0221712) -teaches splitting raw shale derived crude oils into light and heavy fractions, and subjecting the light and heavy fractions to separate hydrotreatment steps, with common fractionation (see figure and abstract).  Greene does not explicitly disclose diesel feedstocks.
Roney (US 2015/0361358) – teaches fractionating VGO into various fractions for hydrocracking [0016].  Roney does not disclose diesel feedstocks, or separation into a light diesel and heavy diesel fraction.
Zhao (CN 109694732) – teaches splitting diesel into a light diesel and heavy diesel, and subjecting each to hydrocracking at pressures of 3-13 MPa (pages 6-7) and fractionation of the effluents to obtain heavy naphtha (page 8).  Examiner notes that Zhao is not available as prior art, as the instant Application’s foreign priority document contains support for the instant invention.
Ding (CN 10879495) – teaches splitting diesel into light diesel and heavy diesel, and separate hydrogenation at pressures of 4-12 Mpa (page 4-5). Examiner notes that Ding is not available as prior art, as the instant Application’s foreign priority document contains support for the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771